DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 4 November 2019. In virtue of this communication, claims 1, 2, 5, 6, 9, 11, 13, 15, 16, 18-24, 27, 85, and 86 are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Drawings
The drawings submitted on 4 November 2019 are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 13, 15, 16, 18-24, 26, 27, 85, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MediaTek Inc.: “NR SI Update” R2-17002785, 3GPP TSG-RAN2 #97Bis Meeting, Spokane, WA, US, April 3, 2017 (hereinafter, MediaTek 1).
Regarding Claim 1, MediaTek 1 teaches a method of transmitting system information (SI), comprising: receiving, by a terminal, an SI change notification transmitted by a first network-side equipment (Fig. 3 with supporting description, i.e. where gNB [network-side equipment] broadcasts SI change notification during modification period (n) to be received by at least one of the many UE [a terminal]); and receiving, by the terminal, SI transmitted by the first network-side equipment and corresponding to the SI change notification (Fig. 3 with supporting description, i.e. where gNB [network-side equipment] broadcasts minimum SI and OSI X during modification period (n+1) to be received by at least one of the many UE [a terminal]).

Regarding Claim 2, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the wherein the determining, by the terminal in accordance with the version information of the SI, to receive the SI comprises: determining, by the terminal, whether version information stored in the terminal is the same with the version information of the SI; and determining, by the terminal, to receive the SI when the version information stored in the terminal is not the same with the version information of the SI; wherein the version information of the SI is carried in the SI change notification (taught throughout MediaTek 1, e.g., see Proposal 1 case 1, section 2.2, Proposal 3, Proposal 6, i.e. where valueTag, SI index/identifier, systeminfoValueTag in SIB, etc. can be transmitted in the SI change notification and used to determine whether SI acquisition procedures are performed based on whether the valueTag, SI index/identifier, systeminformationValueTag in SIB, etc. are different than the value stored within the device).

Regarding Claim 5, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: transmitting, by the terminal, a first SI request to the first network-side equipment (proposal 6, i.e. When a specific change notification is used for unicast Si, there is no need for UE to wait for next modification period to trigger SI request. UE can immediate trigger SI request and only applies it in the next modification period. The benefit of doing so is to alleviate the UL congestion due to SI request at the beginning of the next modification period. Therefore, it is proposed that network can indicate whether UE can trigger SI request right away after change notification).

Regarding Claim 6, MediaTek 1 teaches all the limitations of the method according to claim 5. MediaTek 1 further teaches wherein prior to the transmitting, by the terminal, the first SI request to the first network-side equipment, the method further comprises: determining, by the terminal in accordance with a demand of the terminal (pg. 5-6, i.e. on-demand SI) and/or version information of the SI, to transmit the first SI requests wherein the determining, by the terminal in accordance with the version information of the SI, to transmit the first SI request comprises: determining, by the terminal, whether version information stored in the terminal is the same with the version information of the SI; and determining, by the terminal, to transmit the first SI request when the version information stored in the terminal is not the same with the version information of the SI (pg. 4, i.e. in SI change notification the value tag of the updated SI is included. With Sl-specific value tag included in SI change notification, UE can check whether it has stored the indicated version in SI change notification. If yes, UE just applies the stored SI configuration and needs not re-acquire SI redundantly); or wherein prior to the transmitting, by the terminal, the first SI request to the first network-side equipment, the method further comprises: determining, by the terminal, a transmission time of the first SI request; the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment at the transmission time (pg. 4-6, i.e. where the transmission time of the SI request can be on demand, in response to the version information, and/or in the next modification period (n+1) based on the trigger indication in the SI change notification transmission).

Regarding Claim 9, MediaTek 1 teaches all the limitations of the method according to claim 5. MediaTek 1 further teaches wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: receiving, by the terminal, a scheduling indication message (pg. 1 #2 and #3, i.e. SI scheduling frame work and scheduling information for SI, and where the scheduling information for other SI includes SIB type, validity information, periodicity, and Sl-window information in minimum SI irrespective of whether other SI is periodically broadcasted or provided on demand) transmitted by the first network-side equipment, wherein the scheduling indication message is configured to indicate SI being broadcast by the first network-side equipments wherein prior to the transmitting, by the terminal, the first SI request to the first network-side equipment, the method further comprises: determining, by the terminal, whether the SI being broadcast by the first network-side equipment which is indicated by the scheduling indication message comprises SI corresponding to the first SI request; and Page 4 of 10DGN-134US1 determining, by the terminal, to transmit the first SI request when the SI being broadcast by the first network-side equipment which is indicated by the scheduling indication message doesn't comprise the SI corresponding to the first SI request (Fig. 3, i.e. where the network-side device proactively broadcast OSI X several times to eliminate surging SI requests, which the UE will automatically receive without needing to request, which removes the surging of SI request since the UEs determine they have already received, based on version/update info, the SI indicated in change notification in the previous period).  

Regarding Claim 13, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification comprises: receiving, by the terminal, SI broadcast by the first network-side equipment and corresponding to the SI change notification within a preset period (Fig. 3, i.e. where SI broadcast occurs in modification period n+1), wherein the preset period is a change period subsequent to a current change period and spaced apart from the current change period by the number n of periods (Fig. 3, i.e. where the current change period is the modification period n, which is spaced apart from the current change period by 1, n+1), and n is an integer greater than or equal to zero.  

Regarding Claim 15, MediaTek 1 teaches all the limitations of the method according to claim 13. MediaTek 1 further teaches wherein the preset period comprises one or more consecutive time windows (Fig. 3, i.e. SI window and subsequent window where OSI X is no longer broadcast); and the receiving, by the terminal, the SI broadcast by the first network-side equipment and corresponding to the SI change notification within the preset period (Fig. 3, i.e. broadcast OSI X within modification period (n+1)) comprises: starting receiving, by the terminal, the SI broadcast by the first Fig. 3, i.e. where the broadcast is received at the start of modification period (n+1)); and determining, by the terminal in accordance with broadcast indication information in the SI, whether to continue receiving SI in a next time window following a current time window (Fig. 3, i.e. where within the modification period (n+1) there is a SI window to broadcast OSI X and after which the broadcast is no longer periodically broadcasted, instead new arrival UE who need SI update should trigger SI request). 

Regarding Claim 16, MediaTek 1 teaches all the limitations of the method according to claim 15. MediaTek 1 further teaches wherein SI corresponding to each of the one or more time windows comprises the broadcast indication information (Fig. 3 supported by observation 7, proposal 8 & 9, i.e. where the broadcast indicates the shift to on-demand SI request since it has already sent the minimum SI as indicated in the change notification in the previous modification period n), and the broadcast indication information is configured to indicate whether there is SI to be transmitted in the next time window (Fig. 3, i.e. not to be transmitted in the time window subsequent to the SI window to broadcast OSI X since the subsequent window [unlabeled] will be an on-demand SI only); or wherein SI corresponding to a last time window of the preset period comprises the broadcast indication information (Fig. 3, i.e. broadcast OSI X in SI window to broadcast OSI X), and the broadcast indication information is configured to indicate that the current time window is the last time window of the preset period or there is no SI to be transmitted in the next time window (Fig. 3, i.e. where, as previously indicated above, the network shifts to on-demand SI only [no SI to be transmitted in the window directly next to the SI window to broadcast OSI X).  

Regarding Claim 18, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein if there is a second SI request for SI being transmitted or to be transmitted by the terminal to the first network-side equipment, then following the receiving, by the terminal, the SI change notification transmitted by the first network-side equipment, the method further comprises: stopping transmitting, by the terminal, the second SI request; and/or, forbidding transmitting, by the terminal, the second SI request for a preset time duration (Fig. 3, i.e. where the UEs that recognize, from the change notification transmitted in modification period (N), that they need updated SI are stopped from transmitting SI requests and instead the network-side device proactively broadcast OSI X thus eliminating the surging SI requests that would have otherwise been transmitted by the UEs, as in Fig. 2). 

Regarding Claim 19, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein prior to the receiving, by the terminal, the SI transmitted by the first network-side equipment and corresponding to the SI change notification, the method further comprises: switching the terminal from a connected state to an idle or inactive state (see Fig. 3 supported by pg. 2 and pg. 3, i.e. where with the concept of modification period, the frequency for UE to check system information update is reduced – that is, the UE only needs to check once for possible change of SI in each modification period, and where UE clearly does not remain in the active state since it has already received the change notification for the modification period and if updated SI is available it knows it will receive it in the next modification period, which is when the wakeup cycle for the UE will be performed thus saving power – that is, MediaTek 1, without providing the same words as the applicant, does switch the UE [terminal] into an inactive state prior to receiving the SI in modification period (n+1) otherwise UE wakeup wouldn’t be necessary).

Regarding Claim 20, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches further comprising: receiving, by the terminal, an indication message transmitted by a second network-side equipment, wherein the indication message is configured to indicate an SI change; and determining, by the terminal in accordance with the indication message, whether to receive SI transmitted by the second network-side equipment (Proposal 8, i.e. Network can configure on-demand broadcast for unicast Si to alleviate SI request congestion after new SystemlnfoValueTag [indication of new SI change to be transmitted and received]). 

Regarding Claim 21, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein the SI change notification is carried in any one of: minimum SI, a paging message, a downlink control information (DCI) format corresponding to a physical downlink control channel (PDCCH) used for scheduling the paging Page 6 of 10DGN-134US1 message, or a DCI format corresponding to a PDCCH scrambled case 2, observation 2, i.e. receives change notification through paging message or Direct Indication Information).

Regarding Claim 22, MediaTek 1 teaches all the limitations of the method according to claim 1. MediaTek 1 further teaches wherein the SI change notification comprises a set of SI change identifiers (ID) (pg. 1 introduction, i.e. broadcasting some kind of index/identifier in minimum SI to enable the UE to avoid reacquisition of already stored SI-block(s)/SI message(s). The index/identifier and associated system information [each SI having an associated index/identifier – at least per SI identifier] can be applicable in more than one cell. System information valid in one cell may be valid also in other cells) which is configured to identify whether there is a change to corresponding SI; and the set of SI change IDs comprises any one of: a per-SI block (SIB) change ID (pg. 1, i.e. index/identifier for SI-blocks [per-SI block index/identifier]), a per-SI change ID (pg. 1, i.e. index/identifier and associated system information [per-SI index/identifier]), a per-SIB group change ID, or a per-functionality change ID, wherein each SIB comprises one or more preset SI (inherent as it must be preset for there to be an association between the identifier and the system information as recited in the introduction section referenced above) and each functionality comprises one or more SI corresponding to a same function.

Regarding Claim 23, MediaTek 1 teaches all the limitations of the method according to claim 22. MediaTek 1 further teaches wherein the SI change notification introduction and proposal #4, i.e. where the SI change notification comprises SI index for system information validity check including area plus value tag [version information]); and when the set of SI change IDs comprises the per-SIB change ID, the SI ID comprises a per-SIB ID (pg. 1, i.e. index/identifier for SI-blocks [per-SI block index/identifier]); or when the set of SI change IDs comprises the per-SI change ID, the SI ID comprises a per-SI ID (pg. 1, i.e. index/identifier and associated system information [per-SI index/identifier]); or when the set of SI change IDs comprises the per-SIB group change ID, the SI ID comprises a per-SIB group ID; or when the set of SI change IDs comprises the per-functionality change ID, the SI ID comprises a per- functionality ID, wherein the SI area ID is any one of: a cell ID, a cell group ID, a transmission reception point (TRP) ID or a TRP group ID (proposal #4, i.e. the concept of SI index/identifier is agreed to utilize UE stored SI information across cells. Currently it is FSS in RAN2#97[2] about the definition of SI index/indentifier. We think to check SI validity across cells [at least one of cell ID or cell group ID], it is natural to add an area code to specify the spatial validity of UE stored system information in additional to the original value tag).

Regarding Claim 24, MediaTek 1 teaches all the limitations of the method according to claim 2. MediaTek further teaches wherein the version information comprises one or more of: an SI ValueTag (proposal 1, i.e. Value Tag check where the UE finds the broadcasted systeminformationValueTag is different from the UE stored systeminfomationValueTag), an SI identifier (ID) (proposal 3 and 4, i.e. SI index/identifier), or an SI area ID (proposal 3 and 4, i.e. where an area code is added to the value tag); the SI ID comprises any one of: a per-SI block (SIB) ID (section 2.2, i.e. value Tag in SIB1), a per-SI ID, a per-SIB group ID, or a per- functionality ID, wherein each SIB comprises one or more preset SI and each functionality comprises one or more SI corresponding to a same function; and the SI area ID is any one of: a cell ID (proposal 3, i.e. where the SI index/identifier comprises an area code tied to Value Tag across the cell), a cell group ID, a transmission reception point (TRP) ID or a TRP group ID. 

Regarding Claim 26, MediaTek 1 teaches all the limitations of the method according to claim 9. MediaTek further teaches wherein the scheduling indication message is comprised in minimum SI transmitted by the first network-side equipment (pg. 1 #3, i.e. Sl-window information in minimum SI).

Regarding Claims 27, 85, and 86, claims 27, 85, and 86 are rejected for the same reason as claim 1, as set forth above, since the claims have similar limitations that can be met by the same teachings of MediaTek 1, as already referenced above. Moreover, where claims 85 and 86, include limitations to a processor, memory, and a computer program stored on the memory of the terminal and network-side equipment, these are seen as generic elements, which are inherent within UE [terminal] and gNB [network-side equipment].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek 1 in view of Mustapha (US 20100027466).
Regarding Claim 11, MediaTek 1 teaches all the limitations of the method according to claim 5.
MediaTek does not teaches wherein the transmitting, by the terminal, the first SI request to the first network-side equipment comprises: transmitting, by the terminal, the first SI request to the first network-side equipment during a random access process if the terminal is in an idle or inactive state; wherein the first SI request is a random access request or a random access configuration request.
However in the same field of endeavor or reasonably pertinent to updating stored system information, Mustapha teaches Case 3: UE does not have S-BCH [system information] and Needs S-BCH to Remain in Idle: Here, the case when an idle UE arrives in a cell and wants to remain in idle is considered. The UE needs to read S-BCH in order see ¶ [0064]-[0068]).
Therefore it would have been obvious to those of ordinary skill in the art before the effective filing date to utilize the teaching of using a random access channel request for system information, as taught by Mustapha, with the teachings of MediaTek 1 to arrive at the claimed invention. The motivation to utilize the teachings of MediaTek 1 and Mustapha would have been to request system information without require a state change, without require a connection being made (see Mustapha ¶ [0064]-[0068], i.e. remaining in the idle state and simply requesting system information for such a purpose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVAN A SANDIFORD/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/4/2021